Citation Nr: 1427008	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent prior to February 14, 2012, for hypothyroid disease.

2.  Entitlement to service connection for a skin disorder to include skin cancer and recurrent malignant warts, to include as secondary to service-connected hypothyroid disease and/or depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1986 with additional service in the Reserves or National Guard until at least 2001.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2012, the Board remanded the matters for additional development.  By a decision dated in May 2013, the Board denied the Veteran's claim for entitlement to a disability evaluation in excess of 30 percent prior to February 14, 2012, for hypothyroid disease and in excess of 60 percent thereafter.  The Veteran appealed the Board's May 2013 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's portion of the Board's decision finding that the Veteran is not entitled to a disability evaluation in excess of 30 percent prior to February 14, 2012, for hypothyroid disease.  The parities noted that the Veteran was not pursuing an appeal of the Board's denial of a rating in excess of 60 percent from February 14, 2012.  

 In a January 2013 Order, the Court endorsed the JMR and vacated that portion of the May 2013 Board decision denying entitlement to a disability evaluation in excess of 30 percent prior to February 14, 2012, for hypothyroid disease.  The Veteran's claim now returns to the Board for compliance with the instructions in the January 2014 Court-adopted JMR.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to February 14, 2012, the Veteran's hypothyroid disease was manifested by muscular weakness, mental disturbance, and weight gain.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no higher, prior to February 14, 2012, for hypothyroid disease are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Board finds that the duty to notify has been met.  The Veteran filed his claim in August 2006.  In November 2006, prior to the decision on appeal, VA provided him with fully adequate VCAA notice.  Notwithstanding, the RO supplemented this notice with a VCAA letter dated in January 2012 that again provided all required notice.

The Board also finds the duty to assist has been met.  All relevant medical records have been obtained and associated with the claims files.  VA afforded the Veteran VA medical examinations in response to the claims.  The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran appropriate VA examinations.  The Veteran was afforded VA thyroid, skin and psychiatric examinations in February 2012 and a VA cardiac examination in November 2012 with an addendum dated also November 2012.  The Board has reviewed the examination reports and opinions, and finds substantial compliance with the requirements articulated in the Board's prior remand decision as to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Lastly, VA afforded the Veteran opportunity to present sworn testimony at a hearing.  Initially, the Veteran indicated a desire to appear for a hearing.  But later, in October 2009, he cancelled that hearing request.

Accordingly, the Board will address the merits of the claim.

II.  Claim for Increase

Service connection for hypothyroid disease, history of multinodular goiter with partial thyroidectomy was established at the 30 percent disability evaluation under Diagnostic Code 7903, effective from February 7, 2002.  Private and VA treatment records upon which the grant of service connection was based reflect that the Veteran underwent partial thyroidectomy in 1987 and that he was, at the time of the May 2001 VA examination, poorly controlled on thyroid replacement therapy with Synthroid.

In March 2006, the Veteran filed a claim for increase.  He seeks a disability evaluation in excess of 30 percent prior to February 14, 2012.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that, secondary to service-connected hypothyroidism, service connection is established for depressive disorder, a heart condition, and nephrolithiasis (kidney disorder).  These disabilities are separately rated and not on appeal at this time.

In view of the relevant evidence, the Board finds that the Veteran is entitled to a disability rating of 60 percent, but no higher.  

Hypothyroidism is addressed under Diagnostic Code 7903 of 38 C.F.R. § 4.119.  A 30 percent rating is warranted where the evidence shows fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted where the evidence shows muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted where the evidence shows muscular weakness, cold intolerance, mental disturbance (dementia, slowing of thought, depression), sleepiness, cardiovascular involvement, and bradycardia (less than 60 bpm).  See 38 C.F.R. § 4.119, Diagnostic Code 7903 (2013).

VA treatment records dated since 2006 show that the Veteran's level of the thyroid hormone was low, and that he had various health problems to include depression, kidney, and a heart condition (diagnosed as trace mitral valve regurgitation) as secondary to hypothyroidism.

Report of VA examination dated in March 2007 reflects complaints of progressively worsening symptoms of muscle spasms, anxiety, depression, emotional instability, forgetfulness, mental sluggishness, decreased vision, thinning hair, palmar erythema, pruritus, difficulty swallowing, dyspnea, hoarseness, heart palpitations, nausea, weight gain, constipation, increased number of bowel movements, generalized weakness, cold intolerance, insomnia, and kidney stones.  He reported taking Synthroid with poor results.  Physical examination was performed.  The diagnosis was hypothyroidism with complications of kidney stones, depression/decreased alertness, and dry skin.  It was noted that the disability had significant effects on the Veteran's occupational functioning due to memory loss, decreased concentration, poor social interactions, difficulty following instructions, speech difficulty, lack of stamina, and weakness or fatigue.

Report of VA psychiatric examination dated in June 2008 reflects complaints of depressive symptoms to include feeling tired, which the physician stated 'is characteristic of his thyroid problems.'

Report of VA examination dated in July 2008 reflects history of hypothyroidism treated daily with Synthroid with fair response.  Symptoms were reported by the Veteran as depression, forgetfulness, dry-thinning hair, heart palpitations and anginal pain, constipation, fatigability, cold intolerance, and kidney stones.  Physical exam showed an enlarged thyroid.  Cardiovascular exam showed no widened blood pressure readings, pulse at 78 beats per minute, no bradycardia, normal heart size, no signs of congestive heart failure, and normal heart rhythm.  The skin was dry.  No gastrointestinal or eye abnormalities were found.  The hair was dry and sparse.  Neurological exam showed no evidence of laryngeal nerve damage, slow speech, apathy, psychosis, or dementia; but there were signs of depression.  No impairment of muscle strength or deep tendon strength was found.  The diagnosis was hypothyroidism (primary) with no complications.  Also, on a separate cardiovascular examination, infrequent cardiac atrial arrhythmia was diagnosed.  On a separate genitourinary examination, chronic nephrolithiasis associated with kidney stones was diagnosed.

VA treatment records dated in 2008 and 2009 reflect that the Veteran was advised to lose weight and that he was seen for low back pain and esophageal spasm with dysphagia and nausea.  He was followed for hypothyroidism and dosage of Synthroid.

In this case, the Board finds that the Veteran is entitled to a disability rating of 60 percent, but no higher, prior to February 14, 2012.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than 60 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Based on a review of the VA examination reports and VA treatment records the Veteran's hypothyroidism meets the criteria for a 60 percent rating, prior to February 14, 2012.  The March 2007 VA examiner noted that the Veteran complained of muscular weakness, mental disturbance, and weight gain.  Though the March 2007 and July 2008 VA examiners found no objective evidence of muscle weakness upon physical examination, the March 2007 VA examiner further noted that the Veteran's hypothyroidism effects his occupational functioning due to weakness or fatigue.  Thus, the Board will afforded the Veteran the benefit of the doubt that and conclude that the criteria for a 60 percent rating were met prior to February 14, 2012.

The Board considered whether a total disability rating for the Veteran's hypothyroidism meets the criteria for a total disability rating.  Though the Veteran complained of cold intolerance, neither cardiovascular involvement nor bradycardia is shown.  It is noted that the schedular criteria are conjunctive and require each condition listed to be shown in order to warrant the rating associated with that criteria.  Each of the symptoms listed for a 100 percent rating are not shown here at any time during the appeal period.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the thyroid disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the record does not suggest that the Veteran was unemployable as a result of his service-connected thyroid disability prior to February 14, 2012. While the March 2007 VA examination notes significant effects of the Veteran's occupation with memory loss, decreased concentration, lack of stamina, weakness or fatigue with increased absenteeism, the examiner felt that the Veteran's symptoms would likely improve once he was thyroid medication normalized his TSH levels.  A subsequent July 2008 examination report notes that the Veteran was employed fulltime as a mail carrier.  The duration of this current employment was 10 to 20 years.  While the Veteran reported missing 12 weeks during the past 12 month period; his absences were attributed to back pain, depression, and kidney pain rather than his thyroid condition.  The record does not show, nor does the Veteran contend, that he was unemployable because of his thyroid condition prior to February 2012.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability evaluation of 60 percent, but no higher, prior to February 14, 2012, for hypothyroid disease is granted.


REMAND

In a May 2014 informal hearing presentation (IHP), the Veteran, through his representative, asserted that service connection is warranted for a skin disorder secondary to service-connected depression.  

Though the medical opinions provided thus far have addressed the question of causation and aggravation by the Veteran's service-connected thyroid disorder on his claimed skin disorder, there has been no opinion as to the question of causation or aggravation by the Veteran's service-connected depression.  The Board finds another opinion is necessary prior to adjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all updated VA treatment records and any other outstanding records pertinent to the Veteran's skin disorder claim.  These records should be associated with the claims files.

2.  The February 2012 VA examination report should be returned to the examiner for an addendum that addresses whether any skin disorders found on the February 2012 examination are caused or aggravated by service-connected depression.  The examiner should review the claims files along with copies of any pertinent medical records located in the Veteran's Virtual VA file that are not in the claims files.

The examiner should render opinions on the following: 

a)  Are any of the skin condition diagnosed on VA examination in February 2012 at least as likely as not (50 percent probability or more) caused by service-connected depression; and,

b)  Are any of the skin condition diagnosed on VA examination in February 2012 at least as likely as not (50 percent probability or more) aggravated by service-connected depression.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale is required for all opinions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

If the examiner is not available, the claims files along with copies of any pertinent evidence located in Virtual VA that is not in the claims files should be forwarded to another appropriate VA examiner, who should be instructed to provide the required opinion with supporting reasons.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.

3.  After the development requested above has been completed to the extent possible, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


